                               Case 2:21-cv-00110-RAJ Document 2-2 Filed 02/11/21 Page 1 of 1
AO 450 (Re v. 5/85) J ud g m en t in a Civil Ca se ρ




                                                       United States District Court
                                                          WESTERN DISTRICT OF WASHINGTON
                                                                    AT TACOMA


    John Demos,
                                                                                 JUDGMENT IN A CIVIL CASE
                                Plaintiff,
                                                                                 Case No.   2:21-cv-00110-RAJ-DWC
                  v.

    Dominion Voting Systems et al.,

                                Defendants.




        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
considered and a decision has been rendered.

THE COURT HAS ORDERED THAT:

       The Report and Recommendation is adopted and approved. Plaintiff’s application to proceed in forma
pauperis is denied (Dkt. 1) and this case is DISMISSED WITHOUT PREJUDICE.

             Dated this _____ day of Pick date..



                                                                      WILLIAM M. MCCOOL
                                                                      Clerk



                                                                      Deputy Clerk
